DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-5,8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shatek (WO2015048544) in view of Yanmar (JP0806323).
With respect to claim 1 Shatek discloses an enclosure for a genset comprising:
A container defining an internal volume for housing the gen set (see figure 1), the container comprising:
A container floor (80 in figure 1);
A container roof (12 in figure 1);
A pair of container sidewalls disposed parallel to a longitudinal axis of the container (implicit in figure 1, see other figures regarding the fully enclosed space as shown); and
A pair of container end walls disposed at longitudinal ends of the container (see again figure 1 shown at the extreme left and right respectively).
Shatek does not disclose a  side cap positioned parallel to each of the pair of container sidewalls long a longitudinal length of the container, each of the side caps sealed to edges of the corresponding container sidewall so as to define a an acoustic cavity therebetween.
Yanmar discloses (see figure we 5 and 6) the use of sidewalls and side caps positioned parallel to the sidewalls to form acoustic spaces to silence an genset.
It would have been obvious to combine the teachings of Yanmar to use such a wall and cap structure with the sidewalls of the device so as to further enhance sound reduction by absorbing along additional walls of the structure.
With respect to claim 2 Shatek as modified by Yanmar further discloses wherein each of the side caps comprise:
A side cap floor; side cap roof; a pair of side cap end walls positioned at longitudinal ends of the side cap; and a side cap sidewall disposed distal from the corresponding container sidewall (see figure 5 and 6 of Yanmar such walls enclose the absorption material therein),
Wherein inner edges of at least the side cap roof and the pair of side cap end walls located distal form the side cap sidewall are sealed to the edges of the corresponding container side wall (see figures 5 and 6 of Yanamar).
With respect to claim As it regards the selection of an ISO container Shatek (para 0021) discloses such.
With respect to claim 4 Shatek as modified further discloses (wherein an acoustic compliance layer (see element 9) is positioned between the inner edges of at least a cap roof and a pair of cap end walls  and edges of the corresponding container wall. It would have been obvious to apply such a layer to the spaces formed in the side ends as taught by Yanamar so as to provide additional sound reduction.
With respect to claim 5 Shatek as modified further discloses wherein the container floor is elevated form a ground (see Shatek figure 8) an which the container is disposed, and wherein the enclosure further comprises a skirt (see element 80 of Shatek) disposed at each of the longitudinal ends of the container, the skirt extending form at least a lower end of each of the pair of container end walls to the ground.
With respect to claim 8 Shatek as modified further discloses wherein the container and the side caps are formed from flat sheet metal, die stamped sheet metal o a non-metallic material (see para 0021 Shatek ISO containers are so formed) it can be seen from the figures that formed sheet metal is used in the construction). It is known to use metal as the container of an engine and genset so as to prevent contact with the hot engine. 
With respect to claim 9 Shatek as modified further discloses wherein at least a portion of an inner surface is lined with fibrous or non-fibrous acoustic damping material (element 9). It would have been obvious to line any and all of the claimed surfaces with the acoustic material so as to reduce as much sound as is desired.
With respect to claim 10 Shatek as modified further discloses wherein the container is an ISO (see again Shatek para 0021) container or a sheet metal container.
With respect to claim 11 Shatek as modified further discloses further comprising an air inlet and an air outlet defined in at least one of the container roof, the pair of container end walls or the pair of container sidewalls (see Shatek figures 1 and 16). 
With respect to claim 12 Shatek as modified further discloses wherein the container is disposed on ground, a fuel tank that is disposed on the ground or mounted on a skid disposed on the ground (refer to figures and paragraph 25 refer to stationary applications it would be obvious to disposed the device on the ground for simplicity).
With respect to claim 13 Shatek as modified discloses the invention as claimed except expressly cutting a first container along a longitudinal axis to form a side fap first portion and a side cap section portion (such openings are however shown and as such the cutting step is implied); removing a roof of the side cap first portion; disposing the side cap second portion on top of the side cap first portion to form a side cap (as the cap is formed with respective surfaces it would have been obvious to form by the means of cutting and attaching the elements so as to use the available materials);
Disposing the side cap second portion on top of the side cap first portion to form a side cap (see multilayer nature of the side caps such an arrangement would have been obviously formed by such steps so as to maximize the use of the available material);
Disposing the side cap parallel to a corresponding container sidewall of the container housing the gen set (see Yanmar) and securing the side cap to the container (as would obviously be the case as they are shown as unified).
With respect to claim 14 Shatek as modified (see Yanmanr) further discloses wherein the side cap is disposed such that edges of the side cap abut corresponding edges of the corresponding container sidewalls. While not expressly disclosing inner edges it would have been obvious to arrange and size the structures in such a way as this would not alter the effect of the device. 
Withy respect to claim 15 Shatek as modified further discloses  before disposing the side cap parallel to the corresponding container sidewall disposing a compliance layer (see layer 9 of Shatek and the obvious order of application before mounting the sidecap) along edges of the corresponding container sidewall. 
With respect to claim 16 Shatek as modified further discloses wherein the sidecap is disposed such that inner edges of the side cap abut the compliance layer (see manner of mounting element 9 in Shatek).
With respect to claim 17 Shatek as modified further discloses sealing an interface between the inner edges of the side cap and the compliance layer (which is to say that when mounting it to the wall such a seal would be formed so as to prevent the leaking of the compliance material.)
With respect to claim 18 Shatek as modified further discloses the invention as claimed except expressly wherein the interface is seal via adhesives, padding and or foam. Such materials are known in the art to attach and seal members together in so called gasketed or gasket-less interfaces. The use of a conventional material would have been an obvious matter to one of ordinary skill in the art. Such sealing members are known to prevent leakage of air and sound as well as to prevent vibrations between the elements at the joint of the interface.
With respect to claim 19 Shatek as modified further disclose wherein the side cap second portion is coupled to the side cap first portion after being disposed thereon (so as to allow for the device to be mounted to the sidewall).
With respect to claim 20 Shatek further discloses lining at last a portion of inner surfaces I the container and/or at least a portion of inner surfaces of the side cap with fibrous or non-fibrous dampening materials (see element 9 of Shatek). The placement of the material on any and or all of the claimed surfaces would have been an obvious manner of optimizing the amount of sound absorbed based upon the amount of absorption material.
2. Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shatek (WO2015048544) in view of Yanmar (JP0806323) as applied to claim 1 above, and further in view of Sakaray (US10411556).
With respect to claim 6 Shatek as modified discloses the invention as claimed except expressly the acoustic barrier layer spaced apart from the corresponding container sidewall so as to form a first acoustic cavity therebetween; and 
An acoustic damping material positioned parallel to the acoustic barrier layer distal from the corresponding container sidewall, the acoustic dampening material layer spaced apart from the acoustic barrier layer so as to form a second acoustic cavity therebetween.
Sakaray discloses (see figure 5 and figure 1) the use of acoustic damping material which is spaced apart from the walls of a container for a genset such that acoustic ducts are formed between the material and the walls and between the layers of the damping material itself.
It would have been obvious to use such an arrangement to provide acoustic passages which are bonded on both sides by material which will reduce the sounds as such further enhancing the sound reduction. 
With respect to claim 7 Shatek as modified further discloses wherine the acoustic dmaping material comprises a ducted cavity acoustic material (see figure 5 of Sakaray a duct is formed in the middle of the material.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cummins (WO2016094833) discloses a genset container; GB2507822 discloses a Genset enclosure; Gillett (US20130147203) discloses a genset assembly; Kealey (US20100072757) discloses a potable energy system; Hunter (US20100025409) discloses a modular panel enclosure;  and Barnard (US6450133) discloses a partitioned container for genset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837